EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Reid Long on 5/10/2022.
The application has been amended as follows: 

In claim 111 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 112 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 113 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 114 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 115 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 116 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 117 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 118 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 119 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 120 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 121 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
In claim 122 line 1, the recitation “block copolymer” has been deleted and replaced by the word “method”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the method of administering the micelle containing the specific block copolymer structure recited in claim 110 is free of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES W ROGERS whose telephone number is (571)272-7838. The examiner can normally be reached 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES W ROGERS/           Primary Examiner, Art Unit 1618